UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-7309


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

JOSEPH ZIADEH,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:02-cr-00273-JRS-1)


Submitted:   February 29, 2012             Decided:   March 16, 2012


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Ziadeh, Appellant Pro Se.    Gurney Wingate Grant, II,
Jonathan Holland Hambrick, Assistant United States Attorneys,
Gregg Robert Nivala, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joseph   Ziadeh      appeals       the   district     court’s     order

denying his motions to modify final restitution payment and to

direct   the   Government   to    stay       the   tax   lien   sale   of   certain

property.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      United States v. Ziadeh, No. 3:02-cr-00273-JRS-

1 (E.D. Va. Sept. 20, 2011).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                         2